Opinion Issued November 2, 2006









In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-06-00952-CR
____________

BILLY RAY MCDOWELL, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 13
Harris County, Texas
Trial Court Cause No. 1399014



 
MEMORANDUM  OPINION
           On October 20, 2006, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).